Citation Nr: 1002343	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection, for 
compensation purposes, for manic depressive illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1972 until 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  In July 1998 the RO denied service connection for manic 
depressive illness.  The Veteran was notified of the denial 
and did not appeal.  
	
2.  The rating decision of July 1998 denying service 
connection for compensation purposes, for manic depressive 
illness is final.  The evidence added to the record since 
July 1998, when viewed by itself or in context of the entire 
record, does not relate to any unestablished facts necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim to establish service connection for manic depressive 
illness. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in August 2006, thus meeting the requirements 
of notice as related to Kent.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  However, under VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VCAA provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Because the 
claim of service connection for manic depressive illness is 
not reopened, the duty to assist does not apply to the claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In November 1977, the Board addressed service connection for 
a nervous disorder, on appeal from an RO decision that denied 
service connection for compensation purposes for manic 
depressive illness.  Service connection for treatment 
purposes was granted.

Service connection for a manic depressive illness was 
previously addressed and denied in a July 1998 rating 
decision.  The appellant was informed of the decision and of 
his right to appeal.  When a claimant fails to timely appeal 
an RO decision denying his claim for benefits, that decision 
becomes final and can no longer be challenged.  See DiCarlo 
v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided 
by law, when a case or issue has been decided and an appeal 
has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.  However, pursuant to 30 U.S.C. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The issue of entitlement to service connection for manic 
depressive illness was initially addressed and denied in a 
rating decision in June 1976.  In July 1976 the Veteran 
submitted a notice of disagreement and the issue was 
considered by the Board in November 1977, at which time the 
Veteran's claim was denied.  In the last rating decision, in 
July 1998, the Veteran's application to reopen his claim was 
denied.  He did not appeal that and the decision became 
final.  In an August 2006 letter to the Veteran, he was 
informed that he had previously been denied service 
connection for manic depressive illness because the evidence 
had shown that his disability had not been incurred in or 
aggravated by service.  Specifically, the evidence available 
at the time of the prior final denial showed that in 1971, 
prior to entering active duty, the Veteran had been diagnosed 
with an acute stress reaction and acute paranoid state and 
that during service he was diagnosed with manic-depressive 
illness.  In September 1974 the Veteran's illness was found 
to be clinical in nature and not aggravated by service, 
according to a review of the record by the Medical Board.  
The evidence of record also included post-service treatment 
records.

In sum, the evidence showed a pre-service diagnosis, in-
service manifestations, but not aggravation, and post-service 
treatment.

In May 2005 the Veteran submitted an application to reopen 
his claim.  That application was denied in a rating decision 
of December 2006, which the Veteran appealed, bringing the 
matter before the Board.  Since the last final denial in 
1998, evidence added to the record includes an April 2006 
note from a VA doctor stating that "[b]y history" the 
Veteran's hypomanic bipolar disorder had its onset while the 
Veteran was in the military.  Also added to the record was a 
June 2007 letter from the Veteran's spouse describing her 
recollection of the Veteran's disease progression since their 
meeting in 1975.

The evidence added to the record amounts to a letter 
describing the Veteran's post-service disease progress and a 
medical opinion based on the Veteran's own statements.  
Neither of these documents constitute new and material.

The Veteran's claim was previously denied due to a showing of 
per-service onset and no aggravation.  Statements by the 
Veteran's spouse relating to his symptoms beginning in 1975, 
the year he separated from service, do not address the 
Veteran's pre-service onset or aggravation.  To these extent 
that she describes immediate post-service symptoms, these 
statements are cumulative.  At the time of the prior 
decision, VA had post service hospital records documentation 
the Veteran's prior history and the symptoms leading up to 
his hospitalization.  In fact, the Veteran's wife's 
statements are less specific that the evidence that was 
previously or record.  With regard to the medical opinion of 
2006, we note that the opinion states that it was "by 
history," indicating the physician was merely recording the 
Veteran's own statements.  The restatement of a claim by a 
physician or other medical practitioner who does not have 
personal knowledge of the matter, or supporting records, is 
no better than the Veteran's assertion of his claim.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 
Vet. App. 342 (1995); LeShore v. Brown, 8 Vet App. 409 
(1995).  Furthermore, any such statements are cumulative of 
the April 1976 hospital records noting a history of breakdown 
while in the Navy.  As the evidence had already included the 
Veteran's claim of in-service onset, this opinion represents 
duplicative evidence.

Since that time the evidence added to the record is not new 
and material so as to cure defects in the Veteran's claim and 
reopening is not warranted.


ORDER

The application to reopen a claim for service connection, for 
compensation purposes, for manic depressive illness is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


